Exhibit 10.2

 

CONFIDENTIAL

 

SEPARATION AGREEMENT

 

WHEREAS, Joseph J. Kohaut (“EMPLOYEE”) was employed by BUCA, Inc. (“EMPLOYER”)
as Senior Vice-President of Operations, Vinny T’s of Boston;

 

WHEREAS, EMPLOYEE and EMPLOYER are ending their employment relationship; and

 

WHEREAS, in order to avoid the costs and expenses of litigation, and to resolve
their disputes, EMPLOYEE and EMPLOYER wish to set forth the terms and conditions
under which they are ending their employment relationship.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements,
covenants, and provisions contained in this Separation Agreement (“Agreement”)
and the companion General Release, the parties hereto agree as follows:

 

1. Termination of Employment. EMPLOYEE and EMPLOYER agree that EMPLOYEE’S
employment with EMPLOYER ended on April 30, 2005.

 

2. Release of Claims by EMPLOYEE. At the same time EMPLOYEE executes this
Agreement, he also will execute a General Release (General Release), in the form
attached to this Agreement as Exhibit A, in favor of EMPLOYER, its insurers,
affiliates, divisions, committees, directors, officers, employees, agents,
successors, and assigns. This Agreement will not be interpreted or construed to
limit either the General Release in any manner.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. Wages and Separation Payment. EMPLOYEE acknowledges and agrees that EMPLOYER
has paid him all wages due and owing him for services rendered through his final
day of employment, including any earned but unused vacation. EMPLOYER or its
agents will make a special Separation Payment (“Separation Payment”) to EMPLOYEE
equal to the sum of: $75,000.00 (Seventy-Five Thousand and no/100 dollars), an
amount equal to four (4) months of EMPLOYEE’S base salary. The Separation
Payment shall be subject to all voluntary and required withholdings. EMPLOYER
shall make the Separation Payment in four equal installments, with the first
installment to be paid within five (5) business days of the expiration of the
recission period set forth in this Agreement and the General Release and any
subsequent installments to be paid on the first business day of the three months
next following the month in which the first installment is paid.

 

4. Removal of Obligation. EMPLOYER’S obligation to make the Separation Payment
specified in Paragraph No. 3, in whole or in part, shall be null and void if
EMPLOYEE fails to sign this Agreement and the General Release or if he rescinds
either of them after he signs them. In addition, EMPLOYER shall be under no
obligation to pay any installments of the Separation Payment that may remain
unpaid under the schedule set forth in paragrah no. 3, as of the date either
that EMPLOYER learns of facts that would have given it “Cause” to have ended
EMPLOYEE’S employment, as that term is defined by Paragraph No. 7 of the
Employment Agreement between EMPLOYEE and EMPLOYER, dated December 9, 2002 or
that EMPLOYEE obtains other employment.

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5. Return of Property. If he has not already done so, EMPLOYEE shall return to
EMPLOYER all its records, correspondence, computer memory media, and documents
in his possession at the time he signs this Agreement. EMPLOYEE shall also
return to EMPLOYER all other property of EMPLOYER, including EMPLOYEE’S
corporate credit cards and keys, if any, at the time he signs this Agreement.

 

6. Stock Option Benefits. EMPLOYEE is a participant in a stock option plan,
sponsored by EMPLOYER, under which EMPLOYEE received the opportunity to purchase
a number of shares of stock in EMPLOYER. EMPLOYEE’s rights to purchase such
shares, if any, after the date that he signs this Agreement, shall be determined
by the terms of the applicable stock option plan.

 

7. Time to Consider Agreement. EMPLOYEE understands that he may take as many as
21 (twenty-one) calendar days to decide whether to sign this Agreement and the
companion General Release. EMPLOYEE represents that if he signs this Agreement
and the companion General Release before the expiration of the 21 (twenty-one)
day period, it is because he has decided that he does not need any additional
time to decide whether to sign this Agreement and companion General Release.

 

9. Right to Rescind or Revoke. EMPLOYEE understands that he has the right to
rescind or revoke this Agreement and the companion General Release for any
reason within 15 (fifteen) calendar days after he signs them. EMPLOYEE
understands that this Agreement and the companion General Release will not
become effective or enforceable unless and until he has not rescinded them and
the applicable rescission periods have

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

expired. EMPLOYEE understands that if he wishes to rescind, the rescission must
be in writing and hand-delivered or mailed to EMPLOYER. If hand-delivered, the
rescission must be: (a) addressed to Cindy Rodahl, Vice-President, Family
Resources, and (b) delivered to 1300 Nicollet Mall, Suite 503, Minneapolis, MN
55403 within the 15 (fifteen) day period. If mailed, the rescission must be: (a)
postmarked within the 15 (fifteen) day period; (b) addressed to Cindy Rodahl,
Vice-President, Family Resources, at the above-stated address; and (c) sent by
certified mail, return receipt requested.

 

11. Confidentiality.

 

a. General Standard. It is the intent of the parties that this Agreement and the
companion General Release (“Confidential Information”), will be forever treated
as confidential (except as required by law). Accordingly, EMPLOYEE will not
disclose Confidential Information to anyone at any time, except as provided in
subparagraph (b) below.

 

b. Exceptions. EMPLOYEE may disclose Confidential Information: (1) to his
spouse; (2) to his attorney; or (3) to his accountants or tax planners. If
EMPLOYEE discloses Confidential Information to any person identified above, he
must simultaneously inform the person to whom the disclosure is being made that
he or she must keep such Confidential Information strictly confidential and that
he or she may not disclose such Confidential Information to any other person
without the advance written consent of EMPLOYEE and EMPLOYER.

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

12. Full Compensation. EMPLOYEE agrees that the payments made and other
consideration provided by EMPLOYER under this Agreement constitute full
compensation for and extinguish all EMPLOYEE’S claims as set forth in the
companion General Release, including, but not limited to, all claims for
attorneys’ fees, costs, and disbursements, and all claims for any type of legal
or equitable relief.

 

13. No Admission of Wrongdoing. EMPLOYEE and EMPLOYER each understands that this
Agreement does not constitute an admission by the other that either of them has
violated any local ordinance, state or federal statute, or principle of common
law, or that either of them has engaged in any improper or unlawful conduct or
wrongdoing against the other. EMPLOYEE and EMPLOYER each agrees that neither of
them will characterize this Agreement or the payment of any money or other
consideration in accord with this Agreement as an admission that the other has
engaged in any wrongdoing.

 

14. Authority. EMPLOYEE represents and warrants that he has the authority to
enter into this Agreement and the companion General Release, and that no causes
of action, claims, or demands released pursuant to this Agreement and the
companion General Release have been assigned to any person or entity not a party
to this Agreement and the companion General Release.

 

15. Representation. EMPLOYEE acknowledges that he has the opportunity to be
represented by his own attorney in this matter, that he has had a full
opportunity to consider this Agreement and the companion General Release, that
he has had a full opportunity to ask any questions that he may have concerning
this Agreement or the

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

companion General Release, and that he has not relied upon any statements made
by EMPLOYER or its attorneys, other than the statements made in this Agreement
and any EMPLOYER employee benefit plans in which EMPLOYEE is a participant.

 

16. Invalidity. In the event that any provision of this Agreement or the
companion General Release is determined by a court of competent jurisdiction to
be invalid, illegal, or unenforceable in any respect, such a determination will
not affect the validity, legality, or enforceability of the remaining provisions
of this Agreement or the companion General Release, and the remaining provisions
of this Agreement and the companion General Release will continue to be valid
and enforceable.

 

17. Entire Agreement. This Agreement, the companion General Release, the
Employment Agreement between EMPLOYER and EMPLOYEE dated December 9, 2002, and
any EMPLOYER employee benefit plans in which EMPLOYEE is a participant contain
all the agreements between EMPLOYEE and EMPLOYER.

 

18. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

19. Governing Law. This Agreement and the companion General Release will be
construed in accord with, and any dispute or controversy arising from any breach
or asserted breach of this Agreement or the companion General Release will be
governed by, the laws of the State of Minnesota.

 

-6-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

 

Dated: April 20, 2005.  

/s/ Joseph J. Kohaut

--------------------------------------------------------------------------------

    Joseph J. Kohaut Dated: April 20, 2005.   BUCA, Inc.     By:  

/s/    Cindy Rodahl

--------------------------------------------------------------------------------

    Its:   Vice-President, Family Resources

 

-7-